DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 12/21/2021. Applicant's submission filed on 12/21/2021 has been entered.  Accordingly, claims 1-2, 4-8, and 10-16 remain pending, and claims 1, and 12 have been amended.
Response to Arguments
Rejections made under 35 U.S.C. § 103
Applicant's arguments with respect to claim(s) 1 filed 12/21/2021 have been fully considered but they are not persuasive. 
The applicant’s arguments to the prior art have been rendered moot because the present amendments require the new ground of rejection, therefore, specific arguments presented by the applicant do not apply to new references or the new combination of the references being used in the current rejection.
Applicant argues in the second paragraph of page 6
“The Frisa reference does not show or suggest a transducer transmit signal which is asymmetric with a non-zero mean amplitude. The Examiner finds the word "asymmetrically" in paragraph [0028] of Frisa, which is describing the inclination of ultrasound beams in the image field...What Frisa says in paragraph [0028] is that beams can be transmitted and received on either side of this 0° axis at angles progressively increasing from 0° to 30… Or, beams can be produced on just one side of the axis, such as from 0° to 30°, an asymmetrical distribution of the beams relative to the axis. This says nothing about the transmit signal amplitude or its shape, since the different beam angles are produced by the timing of the transmit pulses. Amplitude and shape are not involved”

“the transmit signal… shape”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues in the third paragraph of page 7
“Dillman, like Yamashita and Frisa, also does not show or suggest asymmetric transmit signals. Dillman uses conventional symmetrical transmit pulses as shown in Figs. 2 and 4. Each pulse has a positive excursion of the same size and shape as the negative excursion, and the pulses are completely symmetrical… This is not an asymmetric transmit signal with asymmetric positive and negative excursions about a reference potential as called for by Claim 1. It is a symmetrical pulse which is entirely negative with respect to the 0v reference potential… The problem with Dillman's solution to preventing depoling is that his system requires higher transmit voltages and a more expensive power supply than would an implementation of the present invention… But a system of the present invention, with the Fig. 3 asymmetric pulse 70 having the same peak-to-peak voltage of 100 volts would have a maximum excursion of +32 volts and a minimum excursion of -68 volts. The 68-volt power supply would be less expensive than Dillman's required 100-volt supply and also pose less of a shock hazard to a user. This advantage of the present invention is not shown or suggested in any reference.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “with respect to the 0v reference potential” and “asymmetric pulse 70 having the same peak-to-peak voltage of 100 volts would have a maximum excursion of +32 volts and a minimum excursion of -68 volts. The 68-volt power supply would be less expensive … and also pose less of a shock hazard to a user”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, is noted that the claim does not recite the reference potential as the defined value of zero. Accordingly, under the broadest reasonable interpretation, the term “reference potential” has not interpreted to be limited to a given value as it is known in the art that a reference potential of a given ultrasonic transducer for first ultrasonic system may be set to a value that is different than that of the value for a reference potential of a separate ultrasonic transducer of a second ultrasonic system.
Further, applicant has clearly defined the asymmetric transmit signals being asymmetric RF signal or the combination of a symmetric RF signal and DC bias voltage (see [0005], [0022], [0023] of applicant’s published application), as Dillion does discloses using positive and negative transmission pulses with a DC bias voltage to prevent depoling of the current polled orientation of the transducer elements (column 3, lines 44-49 a suitable DC bias is applied to the transducer in addition to the desired pulse). 
Applicant provides the disclosure in [0022] which states that the transmit signals that reinforce transducer polarization” are “the combination of a symmetric RF signal and a DC bias voltage” and that in “a practical implementation, the DC bias circuit can be placed between an AC coupling capacitor and the transducer elements of the transducer array. The DC bias can be generated within the transducer assembly or routed to it from the ultrasound system” and that the use of the DC bias voltages provides an advantage “that it permits the use of simpler transmit signal circuitry within the ultrasound system” (emphasis added) and that asymmetric transmit signals [0023] generated by the combination of a symmetric RF signal and DC bias voltage  are particularly beneficial in the case of high voltage signals of long duration such as those used to produce a push pulse for shear wave diagnosis”. Similarly, Dillman expressly discloses in column 4, lines 43-46 “Instead of applying voltage having pulses below 0 volts and above 0 volts [symmetrical transmit pulse], the driving signal is quiescently biased at a same polarity as that of the transducer so that the driving signal never reaches the opposite polarity to that of the poling polarity of the transducer”, in column 5, lines 12-16, 23-28, & 43-66 the biased bipolar voltage signal has a quiescent state at −Xv [reference potential], a “ maximum value of 0 volts [interpreted as the positive “excursion” with respect to the reference potential defined as -Xv]” that is more positive than the reference potential of -Xv and a “minimum value of −2Xv” [interpreted as the negative “excursion” with respect to the reference potential defined as -Xv] that is more negative than the reference potential of -Xv. Further, Dillman discloses that “that it does not matter whether the transducer 130 has a negative or positive poling polarity. The bias generator 210 is configured to bias the bipolar voltage signal to maintain the same polarity as the poling polarity of the transducer 130 throughout the transmit cycle. In this way, the unit cells of the crystal structure of the transducer 130 retain their original orientation”, and that a transducer having a positive poling polarity will be maintained by the bias generator which will bias “the bipolar voltage signal in a positive direction” (emphasis added) and in column 4, lines 47- 41 that “Biasing the driving signal somewhat (on the order of 6V) is known for simplifying overall circuitry”.
Applicant states in [0005] that push pulses are “typically long (hundreds of microseconds) pulses produced by the application of sustained high voltage drive signals to the transducer, which incurs the risk of depoling” (emphasis added) and applicant defines the “peak drive in the range of 5 to 100 volts”. Similarly, Dillman in column 4, lines 47- 41 that “Biasing the driving signal somewhat (on the order of 6V) is known for simplifying overall circuitry”, and the invention of Dillman, the biasing of the driving/transmit signal, applies this knowledge “to the extent necessary to alleviate depoling” (emphasis added).  
Therefore, in accordance with the definition provided by the applicant, and under BRI, Dillion discloses the “asymmetric transmit signals” as recited in claim.
In response to applicant's argument that “Dillman's … system requires higher transmit voltages and a more expensive power supply”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
While the applicant provides arguments in reference to a “power supply” of Dillman, it is noted that Dillman does not explicitly provide any disclosure or reference to a “power supply” or the particular operation and/or use of a specific power supply as referenced in the applicant’s arguments. Therefore, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
It is noted that the specific features recites in claim 1, including but not limited to, each of the ultrasonic transducer elements comprising piezoelectric material with “a domain aligned in an orientation providing a polarization of the piezoelectric material” and the use of “the 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the what he or she thinks the believes to be patentable novelty of the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Additionally, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Objections
Claim 10 is objected to for being dependent on a subsequent claim: “The ultrasound system of Claim 16”, which should be amended to either be dependent on “The ultrasound system of Claim 1
Claim 11 is also objected due to its dependency on claim 10 in light of the above objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4-8, and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the phrase “wherein the asymmetric transmit signals comprise asymmetric positive and negative excursions above and below a transducer reference potential which together produce a non-zero mean amplitude” in lines 11-14, while support could be found for peak drive voltages on the transducer elements as typically being the range of 5 to 100 volts (see [0020] of the published application), the asymmetric transmit signal ranging from a positive peak of 0.5 to a negative peak of −1 (see [0021]), the asymmetric transmit signals being asymmetric RF signal or the combination of a symmetric RF signal and DC bias voltage (see [0005], [0022], [0023]). However, this does not provide support for what is claimed, and no basis has excursions” which are “above and below a transducer reference potential which together produce a non-zero mean amplitude”. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. This is a NEW MATTER rejection.	
Claims 2, 4-8, and 10-16 are also rejected due to their decency on claim 1 in light of the rejection above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the asymmetric transmit signals comprise asymmetric positive and negative excursions above and below a transducer reference potential which together produce a non-zero mean amplitude” in lines 11-14, which renders the claim indefinite because it is unclear what meaning the applicant meant to impart in the claim be using the term “excursions” defined as being “negative” and “positive” of which the asymmetric transmit signals are comprised. It is also unclear how these “excursions” comprise the peak amplitudes of “the asymmetric positive and negative transmit signals” as being “above and below a transducer reference potential”, as the peak amplitude of a wave is mathematically defined as being the maximum excursion of the wave from the zero or equilibrium point (see attached documentation for definition of the term). It is noted that there is no support in the original disclosure for the use of the term(s) “asymmetric positive and negative excursions”.
Claims 2, 4-8, and 10-16 are also rejected due to their decency on claim 1 in light of the rejection above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1-2, 5, 7-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frisa et al. (US20090156935, hereafter “Frisa”), in view of Dillman et al. (US6497660, hereafter “Dillman”).
Regarding claim 1, Frisa discloses ultrasound system for transmitting ultrasonic energy into a body (see FIG. 1), the system comprising:
an ultrasound probe having an array of ultrasonic transducer elements (see FIG. 3); and
a transmit beamformer having transmit channels coupled to the ultrasonic transducer elements (see FIGS. 2-3) and configured to apply asymmetric transmit signals to the elements during their respective transmit intervals (“inclinations could be used and/or the subvolume could be inclined asymmetrically to the left or right in azimuth as desired” [0028]), but does not explicitly disclose wherein the array of ultrasonic transducer elements comprises a piezoelectric material with a domain aligned and orientation providing a polarization of the piezoelectric material; and wherein the asymmetric transmit signals comprise asymmetric positive and negative excursions above and below a transducer reference potential which together produce a non-zero mean amplitude configured to generate a force to maintain domain aligned in orientation such that the polarization of the piezoelectric materials is reinforced while transmitting the ultrasonic energy into the body.

an ultrasound imaging device having an array of ultrasonic transducer elements (see FIG. 3, imaging device 200 includes systems with multielement transducers); and
wherein the array of ultrasonic transducer elements comprises piezoelectric material with a domain aligned and orientation providing a polarization of the piezoelectric material (columns 1& 2, lines 25-44 & 50-56 piezoelectric transducer are polarized, as it is known in the art, part of the normal manufacturing process, the ceramic or crystal structure is polarized, the polarity of the unit cells of the ceramic or crystal structure  is align in a desired direction such that their strains are additive during the process of the transducer material, which is called poling, and produces a material that is called poled so that when the voltage across the transducer material, the will emit ultrasound energy); and 
wherein the asymmetric transmit* signals comprise asymmetric positive** and negative** excursions*** above and below a transducer reference potential** which together (columns 3 &5, lines 19- 28, 43-45, & 5-9 discloses using the desired transmission pulse sequence comprising a positive transmission pulse followed by an equal and opposite negative transmission pulse, together with a DC biasing voltage to prevent the transducer from being driven to a voltage opposite to the poling voltage via the bias generator 210, along with the resistor 220 and capacitor 230, shift the bipolar voltage signal negatively so that instead of sitting at 0 volts in the quiescent state, the bipolar voltage signal sits at least −Xv volts. The transducer element 130 generates ultrasound waves in response to the received biased bipolar voltage signal) produce a 
It would have been obvious to one ordinarily skilled in the art before the effective filing 
*Asymmetric transmit signals have been interpreted as including transmit signals on a DC bias as disclosed by the applicant in paragraphs [0005], [0022], & [0023] of the specification from PG Pub for the application defining the asymmetric transmit signals comprising (1) asymmetric RF signals and/or the asymmetric signals include (2) a symmetric RF signal on a DC bias.
**the terms have been interpreted to mean values that are more positive or more negative with respect to the reference potential value. It is also noted that the claim does not define not defined the reference potential as having any specifically recited value, accordingly, the term been interpreted under the broadest reasonable interpretation to be any arbitrary value and has not interpreted to be limited to any specific given value as it is known in the art that a reference potential of a given ultrasonic transducer may be set to a value that can be different than that of a reference potential for a separate ultrasonic transducer of a different system.
***the term has been interpreted as defined by Merriam-Webster as meaning any one of “1. a going out or forth”, “2. deviation from a direct, definite, or proper course”, and/or “3. a movement outward and back or from a mean position or axis, also: the distance traversed: AMPLITUDE”.
Regarding claim 2, modified Frisa, in view of Dillman, substantially discloses all the limitations of the claimed invention, specifically, Dillman discloses wherein the transducer elements further comprise piezoelectric ceramic transducer elements (column 3, lines 34-35 disclose transducer 130 as being ceramic). Dillman
Regarding claim 5, modified Frisa substantially discloses all limitations the claimed invention, specifically, modified Frisa discloses further comprising a plurality of transmit/receive T/R switch respectively coupling each transmit channel to a transducer element (“An ultrasound transmitter 10 is coupled through a transmit/receive (T/R) switch 12 to a transducer array 14” [0021]).
Regarding claim 7, modified Frisa substantially discloses all the limitations the claimed invention, specifically, modified Frisa discloses wherein the ultrasonic transducer elements further comprise voltage-driven transducer elements (“Each intra-group transmit processor 38 i includes one or more digital waveform generators that provide the transmit waveforms and one or more voltage drivers that amplify the transmit pulses to excite the connected transducer elements” [0022]), and specifically, Dillman discloses wherein the ultrasonic transducer elements further comprise negatively poled transducer elements; and wherein the asymmetric transmit 
Regarding claim 8, modified Frisa substantially discloses all the limitations the claimed invention, specifically, modified Frisa discloses wherein the ultrasonic transducer elements further comprise voltage-driven transducer elements (“Each intra-group transmit processor 38 i includes one or more digital waveform generators that provide the transmit waveforms and one or more voltage drivers that amplify the transmit pulses to excite the connected transducer elements” [0022]), and specifically, Yamashita discloses wherein the ultrasonic transducer elements further comprise positively poled transducer elements (each of the single crystal piezoelectric transducer elements are positively polarized by the application of the positive DC biasing voltage [0098-0099]); and wherein the asymmetric transmit signals exhibit a mean amplitude value which is positive with respect to a zero reference voltage (see asymmetric transmit signals DC bias being positive with respect to 0 in FIG. 5).
Regarding claim 16, modified Frisa substantially discloses all the limitations of the claimed invention, specifically, modified Frisa discloses wherein each transmit channel comprises a shift register configured to store digital data associated with the asymmetric transmit signals (“A pulse generator in the transmitter 10 may provide pulse delay signals to a shift register which provides several delay values to the transmit subarrays 30A” [0023]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of and Dillman, as applied to claim 1 above, further in view of view of Yamashita et al. (US20150372219, hereafter “Yamashita”).
Regarding claim 4, modified Frisa substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein transducer elements further comprise* single crystal lead magnesium niobite-lead titanate (PMN-PT), lead zinc niobite-lead titanate (PZN-PT), or lead indium niobite-lead magnesium niobite-lead titanate (PIN-PMN-PT). 
However, in the same field of endeavor, Yamashita discloses wherein the transducer elements further comprise single crystal lead magnesium niobate-lead titanate (PMN-PT) (PMN-PT 71/29, single crystal 24 of lead magnesium niobate-lead titanate [0067]), lead zinc niobate-lead titanate (referred to as also zinc lead niobate-lead titanate, PZN-PT [0025], [0028], [0041]), lead indium niobate and lead titanate (PIN and POT in [0021], the prepared piezoelectric single crystal ingot contains at least lead titanate (PbTiO3) and a relaxor-based lead complex perovskite compound (Pb(B1, B2)O3): (wherein B1 is at least one of magnesium and indium, and B2 is niobium) [0045], the lead complex perovskite compound may contain lead indium niobate, lead magnesium niobate, and lead titanate [0048], [0073], [0095], [0110]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by modified Frisa the with the transducer elements comprising single crystal lead magnesium niobite-lead titanate (PMN-PT), lead zinc niobite-lead titanate (PZN-PT), or lead indium niobite-lead magnesium niobite-lead titanate (PIN-PMN-PT) as taught by Yamashita in order to provide a high-performance piezoelectric transducer element comprised of a desired ratio of specified lead complex perovskite compounds, that has a phase transition temperature is lower than the Curie temperature. By the selection of a specified ratio of lead complex perovskite compounds for a 
*the limitation has been interpreted in the alternative, requiring the transducer elements further comprise only crystal lead magnesium niobite-lead titanate (PMN-PT); or requiring the transducer elements further comprise only lead zinc niobite-lead titanate (PZN-PT); or requiring the transducer elements further comprise only lead indium niobite-lead magnesium niobite-lead titanate (PIN-PMN-PT).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Dillman, as applied to claims 1 and 5 above, further in view of Barlow et al. (US20140144240, hereafter “Barlow”).
Regarding claim 6, modified Frisa substantially discloses all the limitations of the claimed invention, specifically, modified Frisa discloses further comprising coupling the plurality of transmit/receive (T/R) switches to the transducer elements (“An ultrasound transmitter 10 is coupled through a transmit/receive (T/R) switch 12 to a transducer array 14” [0021]) and a probe  which can be plugged in to connect to the chassis (“Different imaging probes may be plugged into three connectors 64 on the chassis” [0020]), but does not explicitly disclose a probe cable coupling the T/R switches to the transducer elements.
However, in the same field of endeavor, Barlow teaches a probe cable coupling the T/R 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Frisa with the cable coupling the transducers to the T/R switches as taught by Barlow in order to provide for selective communication of a transmit or receive event to a transducer ([0086] of Barlow).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Dillman, as applied to claim 16 above, further in view of Tanaka (US20100256498, hereafter “Tanaka”).
Regarding claim 10, modified Frisa substantially discloses all the limitations the claimed invention, specifically, modified Frisa discloses an analog beamformer (“Both the transmit and receive beamformers may be analog [sending an analog transmit signal] or digital beamformers” [0023]), but does not explicitly disclose digital-to- analog converter coupled to receive digital transmit signal data to convert the data to an analog transmit signal.
However, in solving the same problem, Tanaka teaches wherein each transmit channel further comprises a digital-to- analog converter (see FIG. 3) coupled to receive digital transmit signal data to convert the data to an analog transmit signal (see directional arrows in FIG. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Frisa with each transmit channel further comprises a digital-to- analog converter coupled to receive digital transmit signal data to convert the data into an analog transmit signal as taught by Tanaka in order to provide a 
Regarding claim 11, modified Frisa substantially discloses all the limitations of the claimed invention, specifically, Frisa discloses wherein each transmit channel further comprises a high voltage transmit amplifier coupled to receive an analog transmit signal (“Both the transmit and receive beamformers may be analog [sending an analog transmit signal] or digital beamformers” [0023] and “Each intra-group transmit processor 38 i includes one or more digital waveform generators that provide the transmit waveforms and one or more voltage drivers [amplifier] that amplify the transmit pulses to excite the connected transducer elements” [0022]) and apply a high voltage transmit signal to a transducer element (“The transmit subarrays provide high voltage pulses for driving the transmit transducer elements” [0023]), and Tanaka discloses a D/A converter coupled to the transmitting beamformer and the transmission amplifier (see FIG. 3).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Dillman, as applied to claim 1 above, further in view of Arnal et al. (US20150320394, hereafter “Arnal”).
Regarding claim 12, modified Frisa substantially discloses all the limitations of the claimed invention, specifically, modified Frisa discloses wherein the asymmetric transmit signals further comprise push pulse transmit signals (“A pulse generator in the transmitter 10 may provide pulse delay signals to a shift register which provides several delay values to the transmit subarrays 30A” [0023]), but does not explicitly disclose push pulses.
	However, in the same field of endeavor, Arnal teaches wherein the asymmetric transmit signals ( “The scanning can be provided with appropriate adjustments to the timing and/or 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Frisa with the asymmetric transmit signals being push pulse transmit signals as taught by Arnal in order to provide for evaluation of anisotropic properties of the region being evaluated ([0061] of Arnal).
Regarding claim 13, modified Frisa, in view of Arnal, substantially discloses all the limitations of the claimed invention, specifically, Arnal discloses wherein the push pulse transmit signals further produce push pulses of 50 to 1000 microseconds in duration (“The duration 506 of the push pulse 502 can be within a range from about 100 μs to about 200 μs” [0076]).
Regarding claim 14, modified Frisa substantially discloses all the limitations of the claimed invention, specifically, modified Frisa discloses wherein the transmit beamformer is further configured to apply asymmetric signals (“the transmit beam planes used are those inclined from −30° to 0° as shown in FIG. 9 c. In each of these illustrations the beams in the beam plane are symmetrically inclined in azimuth from −30° to +30°. However in a constructed embodiment other inclinations could be used and/or the subvolume could be inclined asymmetrically to the left or right in azimuth as desired” [0028]), but does not explicitly disclose the applied asymmetric signals are radio frequency (RF).

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Frisa with the transmit beamformer is further configured to apply asymmetric RF signals taught by Arnal in order to provide a transmit push pulse signal to evaluate shear waves ([0116] of Arnal).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Dillman, as applied to claim 1 above, further in view of Barnes et al. (US20030048698, hereafter “Barnes”).
Regarding claim 15, modified Frisa, in view of Dillman, substantially discloses all the limitations of the claimed invention, specifically, Dillman discloses but does not explicitly disclose wherein the system comprises a direct current (DC) bias circuit and the asymmetric signals comprise a symmetric bipolar transmit signal on a DC bias (the bipolar voltage signal has maximum and minimum values symmetrical about 0 V, and the DC  biased bipolar voltage signal has a quiescent voltage at least as positive as the minimum value of the bipolar voltage signal or at least as negative as the maximum value of the bipolar voltage signal, claims 7 and 12, FIG. 2 and see pulse inversion/symmetry in column 2, lines 4-9), but does not explicitly disclose symmetric transmit signal being a radio frequency (RF) signal.
However, in solving the same problem, Barnes teaches wherein the system comprises a 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Frisa and Dillman with the system comprising a DC bias circuit and the asymmetric signals comprise a symmetric RF signal on a DC bias taught by Barnes in order to provide a directional and elevational control of the transmitting signal, in addition to, when the bias is applied to different polarities to sub-elements of the same element shields the transducer from interference signals ([0018] of Barnes).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793